UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended November 30, 2007 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:1-31420 CARMAX, INC. (Exact name of registrant as specified in its charter) VIRGINIA 54-1821055 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 12800 TUCKAHOE CREEK PARKWAY, RICHMOND, VIRGINIA 23238 (Address of principal executive offices) (Zip Code) (804) 747-0422 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerX Accelerated filer_ Non-accelerated filer _ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes No X Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at December 31, 2007 Common Stock, par value $0.50 218,366,805 A Table of Contents is included on Page 2 and a separate Exhibit Index is included on Page 36. CARMAX, INC. AND SUBSIDIARIES TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION Item 1.Financial Statements: Consolidated Statements of Earnings - Three Months and Nine Months Ended November 30, 2007 and 2006 3 Consolidated Balance Sheets - November 30, 2007, and February 28, 2007 4 Consolidated Statements of Cash Flows - Nine Months Ended November 30, 2007 and 2006 5 Notes to Consolidated Financial Statements 6 Item 2.Management's Discussion and Analysis of Financial Condition andResults of Operations 17 Item 3.Quantitative and Qualitative Disclosures About Market Risk 31 Item 4.Controls and Procedures 32 PART II. OTHER INFORMATION Item 1.Legal Proceedings 33 Item 1A.Risk Factors 33 Item 6.Exhibits 34 SIGNATURES 35 EXHIBIT INDEX 36 Page 2 of 36 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CARMAX, INC. AND SUBSIDIARIES Consolidated Statements of Earnings (Unaudited) (In thousands except per share data) Three Months Ended November 30 Nine Months Ended November 30 2007 % (1) 2006(2) % (1) 2007 % (1) 2006(2) % (1) Sales and operating revenues: Used vehicle sales $ 1,514,302 80.3 $ 1,377,551 77.9 $ 4,909,835 79.8 $ 4,365,409 78.2 New vehicle sales 76,999 4.1 109,940 6.2 294,393 4.8 349,579 6.3 Wholesale vehicle sales 234,739 12.5 226,363 12.8 761,173 12.4 695,958 12.5 Other sales and revenues 59,260 3.1 54,293 3.1 189,563 3.1 171,882 3.1 Net sales and operating revenues 1,885,300 100.0 1,768,147 100.0 6,154,964 100.0 5,582,828 100.0 Cost of sales 1,642,417 87.1 1,539,538 87.1 5,339,666 86.8 4,852,599 86.9 Gross profit 242,883 12.9 228,609 12.9 815,298 13.2 730,229 13.1 CarMax Auto Finance income 16,347 0.9 31,974 1.8 86,827 1.4 100,880 1.8 Selling, general and administrative expenses 210,508 11.2 187,318 10.6 638,518 10.4 574,333 10.3 Gain on franchise disposition ― 740 ― ― ― Interest expense 44 ― 167 ― 3,010 ― 4,449 0.1 Interest income 285 ― 406 ― 908 ― 973 ― Earnings before income taxes 48,963 2.6 73,504 4.2 262,245 4.3 253,300 4.5 Provision for income taxes 19,117 1.0 28,085 1.6 102,049 1.7 96,841 1.7 Net earnings $ 29,846 1.6 $ 45,419 2.6 $ 160,196 2.6 $ 156,459 2.8 Weighted average common shares: Basic 216,301 213,022 215,826 211,790 Diluted 220,558 217,767 220,421 215,722 Net earnings per share: Basic $ 0.14 $ 0.21 $ 0.74 $ 0.74 Diluted $ 0.14 $ 0.21 $ 0.73 $ 0.73 (1) Percents are calculated as a percentage of net sales and operating revenues and may not equal totals due to rounding. (2) Share and per share amounts have been adjusted for the effect of our 2-for-1 stock split in March 2007. See accompanying notes to consolidated financial statements. Page 3 of 36 CARMAX, INC. AND SUBSIDIARIES Consolidated Balance Sheets (In thousands except share data) November 30, 2007 February 28, 2007 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 8,380 $ 19,455 Accounts receivable, net 52,769 71,413 Automobile loan receivables held for sale 4,700 6,162 Retained interest in securitized receivables 233,662 202,302 Inventory 892,228 836,116 Prepaid expenses and other current assets 20,498 15,068 Total current assets 1,212,237 1,150,516 Property and equipment, net 804,545 651,850 Deferred income taxes 45,607 40,174 Other assets 47,003 43,033 TOTAL ASSETS $ 2,109,392 $ 1,885,573 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ 265,933 $ 254,895 Accrued expenses and other current liabilities 69,113 68,885 Accrued income taxes 232 23,377 Deferred income taxes 16,132 13,132 Short-term debt 3,137 3,290 Current portion of long-term debt 155,541 148,443 Total current liabilities 510,088 512,022 Long-term debt, excluding current portion 27,280 33,744 Deferred revenue and other liabilities 117,695 92,432 TOTAL LIABILITIES 655,063 638,198 Commitments and contingent liabilities Shareholders’ equity: Common stock, $0.50 par value; 350,000,000 shares authorized; 218,306,580 and 216,028,166 shares issued and outstanding at November 30, 2007, andFebruary 28, 2007, respectively 109,153 108,014 Capital in excess of par value 631,179 587,546 Accumulated other comprehensive loss (18,755 ) (20,332 ) Retained earnings 732,752 572,147 TOTAL SHAREHOLDERS’ EQUITY 1,454,329 1,247,375 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 2,109,392 $ 1,885,573 See accompanying notes to consolidated financial statements. Page 4 of 36 CARMAX, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) (In thousands) Nine Months Ended November 30 2007 2006 Operating Activities: Net earnings $ 160,196 $ 156,459 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization 34,168 25,177 Share-based compensation expense 25,856 25,548 Loss on disposition of assets 35 259 Deferred income tax benefit (3,332 ) (14,623 ) Net decrease (increase) in: Accounts receivable, net 18,644 23,529 Automobile loan receivables held for sale, net 1,462 994 Retained interest in securitized receivables (31,360 ) (44,286 ) Inventory (56,112 ) (91,116 ) Prepaid expenses and other current assets (5,430 ) (2,744 ) Other assets (3,970 ) (3,817 ) Net increase (decrease) in: Accounts payable, accrued expenses and other current liabilities, and accrued income taxes (11,881 ) 57,183 Deferred revenue and other liabilities 25,641 5,002 Net cash provided by operating activities 153,917 137,565 Investing Activities: Capital expenditures (192,440 ) (114,719 ) Proceeds from sales of assets 1,457 3,472 Sales of money market securities 10,000 24,850 Purchases of investment securities available-for-sale (10,000 ) (24,850 ) Net cash used in investing activities (190,983 ) (111,247 ) Financing Activities: (Decrease) increase in short-term debt, net (153 ) 2,521 Issuance of long-term debt 69,300 ― Payments on long-term debt (62,111 ) (76,115 ) Equity issuances, net 13,157 27,449 Excess tax benefits from share-based payment arrangements 5,798 10,420 Net cash provided by (used in) financing activities 25,991 (35,725 ) Decrease in cash and cash equivalents (11,075 ) (9,407 ) Cash and cash equivalents at beginning of year 19,455 21,759 Cash and cash equivalents at end of period $ 8,380 $ 12,352 See accompanying notes to consolidated financial statements. Page 5 of 36 CARMAX, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) 1. Background CarMax, Inc. (“we”, “our”, “us”, “CarMax” and “the company”),including its wholly owned subsidiaries, is the largest retailer of used vehicles in the United States. We were the first used vehicle retailer to offer a large selection of quality used vehicles at low, “no-haggle” prices using a customer-friendly sales process in an attractive, modern sales facility. We also sell new vehicles under various franchise agreements.We provide our customers with a full range of related services, including the financing of vehicle purchases through our own finance operation, CarMax Auto Finance (“CAF”), and third-party lenders; the sale of extended service plans; the appraisal and purchase of vehicles directly from consumers; and vehicle repair service.Vehicles purchased through our appraisal process that do not meet our retail standards are sold at on-site wholesale auctions. 2. Accounting Policies Basis of Presentation and Use of Estimates.The accompanying interim unaudited consolidated financial statements include theaccounts of CarMax and our wholly owned subsidiaries.All significant intercompany balances and transactions have been eliminated in consolidation. The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues, and expenses, and the disclosure of contingent assets and liabilities.Actual results could differ from those estimates. Amounts and percentages in tables may not total due to rounding.Certain previously reported amounts have been reclassified to conform with the current period presentation, including changes in certain retirement plan liabilities, which have been reclassified on our consolidated statements of cash flows from accounts payable, accrued expenses and other current liabilities, and accrued income taxes to deferred revenue and other liabilities. These consolidated financial statements have been prepared in conformity with U.S. generally accepted accounting principles for interim financial information.Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. In the opinion of management, such interim consolidated financial statements reflect all normal recurring adjustments considered necessary to present fairly the financial position and the results of operations and cash flows for the interim periods presented. The results of operations for the interim periods are not necessarily indicative of the results to be expected for the full fiscal year. These consolidated financial statements should be read in conjunction with the audited consolidated financial statements and footnotes included in our Annual Report on Form 10-K forthe fiscalyear ended February 28, 2007. On February 22, 2007, the board of directors declared a 2-for-1 stock split in the form of a common stock dividend for shareholders of record on March 19, 2007, which was distributed on March 26, 2007.All share and per share amounts included in the consolidated financial statements and accompanying notes have been adjusted to reflect this stock split. Cash and Cash Equivalents. Cash equivalents of $1.6 million at November 30, 2007, and $1.5 million at February 28, 2007, consisted of highly liquid investments with original maturities of three months or less. 3. CarMax Auto Finance Income Our finance operation, CAF, provides financing for qualified customers at competitive market rates of interest. Throughout each month, we sell substantially all of the loans originated by CAF in securitization transactions as discussed in Note 4. The majority of CAF income is generated by the spread between the interest rates charged to customers and the related cost of funds. A gain, recorded at the time of securitization, results from recording a receivable approximately equal to the present value of the expected residual cash flows generated by the securitized receivables. The cash flows are calculated taking into account expected prepayments and losses. Page 6 of 36 Three Months Ended November 30 Nine Months Ended November 30 (In millions) 2007 2006 2007 2006 Total gain income $ 6.1 $ 23.7 $ 58.8 $ 77.4 Other CAF income: Servicing fee income 9.5 8.2 27.6 23.5 Interest income 9.1 6.8 24.7 19.2 Total other CAF income 18.7 15.0 52.4 42.7 Direct CAF expenses: CAF payroll and fringe benefit expense 4.1 3.1 11.5 8.8 Other direct CAF expenses 4.3 3.6 12.8 10.4 Total direct CAF expenses 8.4 6.7 24.4 19.2 CarMax Auto Finance income $ 16.3 $ 32.0 $ 86.8 $ 100.9 CAF income does not include any allocation of indirect costs or income. We present this information on a direct basis to avoid making arbitrary decisions regarding the indirect benefit or costs that could be attributed to CAF. Examples of indirect costs not included are retail store expenses and corporate expenses such as human resources, administrative services, marketing, information systems, accounting, legal, treasury and executive payroll. 4. Securitizations We use a securitization program to fund substantially all of the automobile loan receivables originated by CAF. We sell the automobile loan receivables to a wholly owned, bankruptcy-remote, special purpose entity that transfers an undivided interest in the receivables to a group of third-party investors. The special purpose entity and investors have no recourse to our assets. Our risk is limited to the retained interest on our consolidated balance sheets. The investors issue commercial paper supported by the transferred receivables, and the proceeds from the sale of the commercial paper are used to pay for the securitized receivables.This program is referred to as the warehouse facility.The return requirements of investors in asset-backed commercial paper may fluctuate significantly depending on market conditions.These fluctuations may have a significant impact on our results. We routinely use public securitizations to refinance the receivables previously securitized through the warehouse facility. In a public securitization, a pool of automobile loan receivables is sold to a bankruptcy-remote, special purpose entity that in turn transfers the receivables to a special purpose securitization trust. The securitization trust issues asset-backed securities, secured or otherwise supported by the transferred receivables, and the proceeds from the sale of the securities are used to pay for the securitized receivables.Depending on the securitization structure and market conditions, refinancing receivables in a public securitization may have a significant impact on our results.The impact of refinancing activity will depend upon the particular securitization structures and market conditions at the refinancing date. All transfers of receivables are accounted for as sales. When the receivables are securitized, we recognize a gain or loss on the sale of the receivables as described in Note 3. Page 7 of 36 Three Months Ended November 30 Nine Months Ended November 30 (In millions) 2007 2006 2007 2006 Net loans originated $ 575.9 $ 537.9 $ 1,839.0 $ 1,686.6 Total loans sold $ 575.6 $ 538.7 $ 1,891.2 $ 1,728.7 Total gain income (1) $ 6.1 $ 23.7 $ 58.8 $ 77.4 Total gain income as a percentage of total loans sold (1) 1.1 % 4.4 % 3.1 % 4.5 % (1) Includes the effects of valuation adjustments, new public securitizations and the repurchase and resale of receivables in existing public securitizations, as applicable. Retained Interest. We retain an interest in the automobile loan receivables that we securitize.The retained interest, presented as a current asset on our consolidated balance sheets, serves as a credit enhancement for the benefit of the investors in the securitized receivables.The retained interest includes the present value of the expected residual cash flows generated by the securitized receivables, or “interest-only strip receivables,” various reserve accounts and an undivided ownership interest in the securitized receivables, or “required excess receivables,” as described below.On a combined basis, the reserve accounts and required excess receivables are generally 2% to 4% of managed receivables.The special purpose entities and the investors have no recourse to our assets. The fair value of the retained interest was $233.7 million as of November 30, 2007, and $202.3 million as of February 28, 2007.The retained interest had a weighted average life of 1.5 years as of November 30, 2007, and February 28, 2007. The weighted average life in periods (for example, months or years) of prepayable assets is calculated by multiplying the principal collections expected in each future period by the number of periods until that future period, summing those products and dividing the sum by the initial principal balance. Interest-only strip receivables.Interest-only strip receivables represent the present value of residual cash flows we expect to receive over the life of the securitized receivables. The value of these receivables is determined by estimating the future cash flows using our assumptions of key factors, such as finance charge income, loss rates, prepayment rates, funding costs and discount rates appropriate for the type of asset and risk. The value of interest-only strip receivables may be affected by external factors, such as changes in the behavior patterns of customers, changes in the strength of the economy and developments in the interest rate markets; therefore, actual performance may differ from these assumptions. We evaluate the performance of the receivables relative to these assumptions on a regular basis. Any financial impact resulting from a change in performance is recognized in earnings in the period in which it occurs. Reserve accounts. We are required to fund various reserve accounts established for the benefit of the securitization investors. In the event that the cash generated by the securitized receivables in a given period was insufficient to pay the interest, principal and other required payments, the balances on deposit in the reserve accounts would be used to pay those amounts. In general, each of our securitizations requires that an amount equal to a specified percentage of the original balance of the securitized receivables be deposited in a reserve account on the closing date and that any excess cash generated by the receivables be used to fund the reserve account to the extent necessary to maintain the required amount. If the amount on deposit in the reserve account exceeds the required amount, the excess is released through the special purpose entity to the company. In the public securitizations, the amount required to be on deposit in the reserve account must equal or exceed a specified floor amount. The reserve account remains funded until the investors are paid in full, at which time the remaining balance is released through the special purpose entity to the company. The amount on deposit in reserve accounts was $36.4 million as of November 30, 2007, and $31.5 million as of February 28, 2007. Required excess receivables. The total value of the securitized receivables must exceed, by a specified amount, the principal amount owed to the investors. The required excess receivables balance represents this specified amount. Any cash flows generated by the required excess receivables are used, if needed, to make payments to the investors.Any remaining cash flows from the required excess receivables are released through the special purpose entity to the company.The unpaid principal balance related to the requiredexcessreceivables was$62.9 million asof November 30, 2007, and$57.0 millionas of February 28, 2007. Page 8 of 36 Key Assumptions Used in Measuring the Retained Interest and Sensitivity Analysis.The following table shows the key economic assumptions used in measuring the fair value of the retained interest at November 30, 2007, and a sensitivity analysis showing the hypothetical effect on the retained interest if there were unfavorable variations from the assumptions used.These sensitivity analyses are hypothetical and should be used with caution. In this table, the effect of a variation in a particular assumption on the fair value of the retained interest is calculated without changing any other assumption; in actual circumstances, changes in one factor may result in changes in another, which might magnify or counteract the sensitivities. (In millions) Assumptions Used Impact on Fair Value of 10% Adverse Change Impact on Fair Value of 20% Adverse Change Prepayment rate 1.23%-1.52 % $ 9.3 $ 18.1 Cumulative loss rate 1.19%-2.80 % $ 7.2 $ 14.4 Annual discount rate 12.00 % $ 3.4 $ 6.7 Prepayment rate. We use the Absolute Prepayment Model or “ABS” to estimate prepayments. This model assumes a rate of prepayment each month relative to the original number of receivables in a pool of receivables. ABS further assumes that all the receivables are the same size and amortize at the same rate and that each receivable in each month of its life will either be paid as scheduled or prepaid in full. For example, in a pool of receivables originally containing 10,000 receivables, a 1% ABS rate means that 100 receivables prepay each month. Cumulative loss rate. The cumulative loss rate, or “static pool” net losses, is calculated by dividing the total projected credit losses of a pool of receivables by the original pool balance.Projected credit losses are estimated using the losses experienced to date, the credit quality of the receivables, economic factors and the performance history of similar receivables. Continuing Involvement with Securitized Receivables.We continue to manage the automobile loan receivables that we securitize. We receive servicing fees of approximately 1% of the outstanding principal balance of the securitized receivables. We believe that the servicing fees specified in the securitization agreements adequately compensate us for servicing the securitized receivables. No servicing asset or liability has been recorded. We are at risk for the retained interest in the securitized receivables and, if the securitized receivables do not perform as originally projected, the value of the retained interest would be impacted. PAST DUE ACCOUNT INFORMATION As ofNovember 30 As of February 28 (In millions) 2007 2006 2007 2006 Accounts 31+ days past due $ 93.0 $ 61.2 $ 56.9 $ 37.4 Ending managed receivables $ 3,702.6 $ 3,180.8 $ 3,311.0 $ 2,772.5 Past due accounts as a percentage of ending managed receivables 2.51 % 1.93 % 1.72 % 1.35 % CREDIT LOSS INFORMATION Three Months Ended November 30 Nine Months Ended November 30 (In millions) 2007 2006 2007 2006 Net credit losses on managed receivables $ 10.3 $ 6.7 $ 25.1 $ 13.7 Average managed receivables $ 3,683.9 $ 3,147.9 $ 3,548.6 $ 3,006.4 Annualized net credit losses as a percentage of average managed receivables 1.12 % 0.85 % 0.94 % 0.61 % Recovery rate 50.0 % 49.2 % 51.3 % 50.6 % Page 9 of 36 SELECTED CASHFLOWS FROM SECURITIZED RECEIVABLES Three Months Ended November 30 Nine Months Ended November 30 (In millions) 2007 2006 2007 2006 Proceeds from new securitizations $ 469.0 $ 445.5 $ 1,500.5 $ 1,386.5 Proceeds from collections reinvested in revolving period securitizations $ 247.7 $ 235.5 $ 840.8 $ 748.0 Servicing fees received $ 9.5 $ 8.1 $ 27.3 $ 23.1 Other cash flows received from the retained interest: Interest-only strip receivables $ 25.2 $ 22.0 $ 72.6 $ 65.8 Reserve account releases $ 0.3 $ 1.8 $ 6.1 $ 10.2 Proceeds from new securitizations. Proceeds from new securitizations include proceeds from receivables that are newly securitized in or refinanced through the warehouse facility during the indicated period.Balances previously outstanding in public securitizations that were refinanced through the warehouse facility totaled $50.7 million in the first nine months of fiscal 2008 and $41.0 million in the first nine months of fiscal 2007.There were no balances previously outstanding in public securitizations that were refinanced through the warehouse facility in the third quarter of fiscal 2008 or fiscal 2007.Proceeds received when we refinance receivables in public securitizations are excluded from this table as they are not considered new securitizations. Proceeds from collections. Proceeds from collections reinvested in revolving period securitizations represent principal amounts collected on receivables securitized through the warehouse facility that are used to fund new originations. Servicing fees. Servicing fees received represent cash feespaid to us to service the securitized receivables. Other cash flows received from the retained interest. Other cash flows received from the retained interest represent cash that we receive from securitized receivables other than servicing fees. It includes cash collected on interest-only strip receivables and amounts released to us from reserve accounts. Financial Covenants and Performance Triggers.Certain of the securitization agreements include various financial covenants and performance triggers.These agreements require us to meet financial covenants related to a maximum total liabilities to tangible net worth ratio and a minimum fixed charge coverage ratio.Performance triggers require certain pools of securitized receivables to achieve specified thresholds related to portfolio yields, loss rates and delinquency rates. If these financial covenants and/or thresholds are not met, in addition to other consequences, we may be unable to continue to securitize receivables through the warehouse facility.At November 30, 2007, we were in compliance with the financial covenants and the securitized receivables were in compliance with the performance triggers. 5. Financial Derivatives We utilize interest rate swaps relating to our automobile loan receivable securitizations.Swaps are used to better match funding costs to the fixed-rate receivables being securitized.Beginning in the third quarter of fiscal 2008, we have primarily utilized interest rate swaps indexed to LIBOR.Previously, we utilized interest rate swaps indexed to commercial paper rates. During the third quarter of fiscal 2008, we entered into fifteen interest rate swaps with initial notional amounts totaling $528.0 million. The amortized notional amount of all outstanding swapsrelatedto the automobile loan receivable securitizations was $837.8 millionat November 30, 2007, and $597.5 million at February 28, 2007.The fair value of swaps included in accounts payable totaled a net liability of $10.7 million at November 30, 2007, and $1.0 million at February 28, 2007. Page 10 of 36 The market and credit risks associated with interest rate swaps are similar to those relating to other types of financial instruments.Market risk is the exposure created by potential fluctuations in interest rates.We do not anticipate significant market risk from swaps as they are used to match funding costs to the use of the funding.However, disruptions in the capital markets may impact the effectiveness of our hedging strategies.Credit risk is the exposure to nonperformance of another party to an agreement.We mitigate credit risk by dealing with highly rated bank counterparties. 6. Retirement Plans We have a noncontributory defined benefit pension plan (the “pension plan”) covering the majority of full-time employees. We also have an unfunded nonqualified plan (the “restoration plan”) that restores retirement benefits for certain senior executives who are affected by the Internal Revenue Code limitations on benefits provided under the pension plan.We use a fiscal year end measurement date for both the pension plan and the restoration plan. COMPONENTS OF NETPENSION EXPENSE Three Months Ended November 30 Pension Plan Restoration Plan Total (In thousands) 2007 2006 2007 2006 2007 2006 Service cost $ 3,918 $ 3,012 $ 222 $ 103 $ 4,140 $ 3,115 Interest cost 1,499 1,024 147 98 1,646 1,122 Expected return on plan assets (999 ) (737 ) – – (999 ) (737 ) Amortization of prior service cost 9 9 78 6 87 15 Recognized actuarial loss 743 439 37 62 780 501 Net pension expense $ 5,170 $ 3,747 $ 484 $ 269 $ 5,654 $ 4,016 Nine Months Ended November 30 Pension Plan Restoration Plan Total (In thousands) 2007 2006 2007 2006 2007 2006 Service cost $ 11,754 $ 9,036 $ 516 $ 309 $ 12,270 $ 9,345 Interest cost 4,497 3,072 351 294 4,848 3,366 Expected return on plan assets (2,997 ) (2,211 ) – – (2,997 ) (2,211 ) Amortization of prior service cost 27 27 90 18 117 45 Recognized actuarial loss 2,229 1,317 129 186 2,358 1,503 Net pension expense $ 15,510 $ 11,241 $ 1,086 $ 807 $ 16,596 $ 12,048 We contributed $8.9 million to the pension plan in the third quarter of fiscal 2008 bringing contributions for the first nine months of fiscal 2008 to $11.4 million.We do not anticipate making a contribution to the pension plan in the fourth quarter of fiscal 2008. 7. Share-Based Compensation We maintain long-term incentive plans for management, key employees and the non-employee members of our board of directors.The plans allow for the grant of equity-based compensation awards, including nonqualified stock options, incentive stock options, stock appreciation rights, restricted stock awards, stock grants or a combination of awards.To date, we have awarded no incentive stock options. Stock options are awards that allow the recipient to purchase shares of our stock at a fixed price. Stock options are granted at an exercise price equal to the fair market value of our stock on the grant date. Substantially all of the stock options vest annually in equal amounts over periods of three to four years, and generally expire no later than ten years after the date of the grant.Restricted stock awards are subject to specified restrictions and a risk of forfeiture. The restrictions typically lapse three years from the grant date. In fiscal 2006 and prior years, we primarily awarded stock options to employees that received share-based compensation.Beginning in fiscal 2007, the substantial majority of employees receiving awards now receive restricted stock instead of stock options.Senior management continues to receive awards of stock options.Non-employee directors continue to receive awards of stock options and stock grants. Page 11 of 36 COMPOSITION OF SHARE-BASED COMPENSATION EXPENSE Three Months Ended November 30 Nine Months Ended November 30 (In thousands) 2007 2006 2007 2006 Cost of sales $ 500 $ 327 $ 1,425 $ 1,048 CarMax Auto Finance income 299 210 896 682 Selling, general and administrative expenses 7,565 5,582 24,441 24,467 Share-based compensation expense $ 8,364 $ 6,119 $ 26,762 $ 26,197 We measure share-based compensation cost at the grant date, based on the estimated fair value of the award and the number of awards expected to vest. We recognize compensation expense for stock options and restricted stock on a straight-line basis over the requisite service period of the entire award, which is generally the vesting period. Our employee stock purchase plan is considered a liability-classified compensatory plan, and the associated costs of $0.9 million in the first nine months of fiscal 2008 and $0.6 million in the first nine months of fiscal 2007 are included in share-based compensation expense.There were no capitalized share-based compensation costs at November 30, 2007 or 2006. STOCK OPTION ACTIVITY (Shares and intrinsic value in thousands) Number of Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Life (Years) Aggregate Intrinsic Value Outstanding at March 1, 2007 13,775 $ 12.39 Options granted 1,775 $ 25.04 Options exercised (1,456 ) $ 9.04 Options forfeited or expired (211 ) $ 16.53 Outstanding as of November 30, 2007 13,883 $ 14.30 5.8 $ 117,512 Exercisable as of November 30, 2007 7,993 $ 11.72 5.2 $ 85,675 For the nine months ended November 30, 2007 and 2006, we granted to our employees nonqualified options to purchase 1,719,985 and 1,837,200 shares of common stock, respectively.For the nine months ended November 30, 2007 and 2006, we granted to our non-employee directors nonqualified options to purchase 55,493 and 68,040 shares of common stock, respectively.The total cash received from employees as a result of employee stock option exercises, net of payroll taxes withheld, was $13.2million in the first nine months of fiscal 2008 and $27.4 million in the first nine months of fiscal 2007. We settle employee stock option exercises with authorized but unissued shares of our common stock. The total intrinsic value of options exercised was $22.0million for the first nine months of fiscal 2008 and $39.3million for the first nine months of fiscal 2007. We realized related income tax benefits of $8.7million in the first nine months of fiscal 2008 and $15.2million in the first nine months of fiscal 2007. Page 12 of 36 OUTSTANDING STOCK OPTIONS As of November 30, 2007 Options Outstanding Options Exercisable (Shares in thousands) Range of Exercise Prices Number of Shares Weighted Average Remaining Contractual Life (Years) Weighted Average Exercise Price Number of Shares Weighted Average Exercise Price $ 2.44 233 0.3 $ 2.44 233 $ 2.44 $ 6.62 to $9.30 2,380 5.3 $ 7.16 2,380 $ 7.16 $ 10.74 to $13.42 4,770 5.9 $ 13.21 2,768 $ 13.23 $ 14.13 to $15.72 2,947 6.3 $ 14.70 2,155 $ 14.66 $ 16.33 to $22.29 1,824 5.4 $ 17.14 454 $ 17.14 $ 24.99 to $25.79 1,729 6.4 $ 25.04 3 $ 25.67 Total 13,883 5.8 $ 14.30 7,993 $ 11.72 For all stock options granted prior to March1, 2006, the fair value was estimated as of the date of grant using a Black-Scholes option-pricing model.For stock options granted to employees on or after March1, 2006, the fair value of each award is estimated as of the date of grant using a binomial valuation model.In computing the value of the option, the binomial model considers characteristics of fair-value option pricing that are not available for consideration under the Black-Scholes model, such as the contractual term of the option, the probability that the option will be exercised prior to the end of its contractual life and the probability of termination or retirement of the option holder. For this reason, we believe that the binomial model provides a fair value that is more representative of actual experience and future expected experience than the value calculated using the Black-Scholes model.For grants to non-employee directors, we continue to use the Black-Scholes model to estimate the fair value of stock option awards due to the comparatively small population of recipients of these awards.Estimates of fair value are not intended to predict actual future events or the value ultimately realized by the recipients of share-based awards. The weighted average fair values at the date of grant for options granted during the nine month periods ended November 30, 2007 and 2006, were $8.58 and $7.08 per share, respectively.The unrecognized compensation costs related to nonvested options totaled $27.7 million at November 30, 2007.These costs are expected to be recognized over a weighted average period of 2.0 years. ASSUMPTIONS USED TO ESTIMATE OPTION VALUES Nine Months Ended November 30 2007 2006 Dividend yield 0.0% 0.0% Expected volatility factor(1) 28.0% - 54.0% 29.8% - 63.4% Weighted average expected volatility 38.8% 47.4% Risk-free interest rate(2) 4.6% - 5.0% 4.5% - 5.1% Expected term (in years)(3) 4.2 - 4.4 4.5 - 4.6 (1) Measured using historical daily price changes of our stock for a period corresponding to the term of the option and the implied volatility derived from the market prices of traded options on our stock. (2) Based on the U.S. Treasury yield curve in effect at the time of grant. (3) Represents the estimated number of years that options will be outstanding prior to exercise. RESTRICTED STOCK ACTIVITY (In thousands) Number of Shares Weighted Average Grant Date Fair Value Outstanding as of March 1, 2007 920 $ 17.20 Restricted stock granted 904 $ 24.99 Restricted stock vested or cancelled (94 ) $ 21.17 Outstanding as of November 30, 2007 1,730 $ 21.05 Page 13 of 36 For the nine month periods ended November 30, 2007 and 2006, we granted to our employees restricted stock of 903,815 shares and 984,500 shares, respectively. The fair value of a restricted stock award is determined and fixed based on the price of our stock on the grant date. The unrecognized compensation costs related to nonvested restricted stock awards totaled $21.7 million at November 30, 2007.These costs are expected to be recognized over a weighted average period of 1.9 years. 8. Income Taxes In July 2006, the Financial Accounting Standards Board (“FASB”) issued FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” (“FIN 48”), which establishes a consistent framework for determining the appropriate level of tax reserves to maintain for “uncertain tax positions.” This interpretation of Statement of Financial Accounting Standards (“SFAS”) No. 109, “Accounting for Income Taxes,” uses a two-step approach in which a tax benefit is recognized if a position is more likely than not to be sustained. The amount of the benefit is then measured as the highest tax benefit that is greater than fifty percent likely to be realized. FIN 48 also established new disclosure requirements related to tax reserves.We adopted FIN 48 as of March 1, 2007, and have recorded a decrease of $0.4 million in accrued tax reserves and a corresponding increase in retained earnings. At March 1, 2007, we had $24.4 million of gross unrecognized tax benefits, $1.9 million of which, if recognized, would affect the company’s effective tax rate.At November 30, 2007, we had $22.1 million of gross unrecognized tax benefits, $3.0 million of which, if recognized, would affect the company’s effective tax rate.It is reasonably possible that the amount of the unrecognized tax benefit with respect to certain of our unrecognized tax positions will increase or decrease during the next 12 months; however, we do not expect the change to have a significant effect on our results of operations, financial position, or cash flows. Our continuing practice is to recognize interest and penalties related to income tax matters in selling, general and administrative costs.We had $4.7 million accrued for interest as of March 1, 2007, and $4.2 million as of November 30, 2007. CarMax is subject to U.S. federal income tax as well as income tax of multiple states and local jurisdictions.With few insignificant exceptions, we are no longer subject to U.S. federal, state and local income tax examinations by tax authorities for years prior to fiscal 2003. 9. Net Earnings per Share BASIC AND DILUTIVE NET EARNINGS PER SHARE RECONCILIATIONS Three Months Ended November 30 Nine Months Ended November 30 (In thousands except per share data) 2007 2006 2007 2006 Net earnings available to common shareholders $ 29,846 $ 45,419 $ 160,196 $ 156,459 Weighted average common shares outstanding 216,301 213,022 215,826 211,790 Dilutive potential common shares: Stock options 3,667 4,492 4,081 3,820 Restricted stock 590 253 513 112 Weighted average common shares and dilutive potential common shares 220,558 217,767 220,421 215,722 Basic net earnings per share $ 0.14 $ 0.21 $ 0.74 $ 0.74 Diluted net earnings per share $ 0.14 $ 0.21 $ 0.73 $ 0.73 Certain options were outstanding and not included in the calculation of diluted net earnings per share because the options’ exercise prices were greater than the average market price of our common stock during the respective period.As of November 30, 2007, options to purchase 1,782,493 shares of common stock with exercise prices ranging from $17.20 to $25.79 per share were outstanding and not included in the calculation.As of November 30, 2006, options to purchase 1,593,168 shares with exercise prices ranging from $14.80 to $22.29 per share were outstanding and not included in the calculation. Page 14 of 36 10. Debt As of November 30, 2007, $158.2 million was outstanding under our $500 million revolving credit facility, with the remainder fully available.The outstanding balance included $3.1 million classified as short-term debt and $155.1 million classified as current portion of long-term debt.We classified the outstanding balance at November 30, 2007, as current portion of long-term debt based on our expectation that this balance will not remain outstanding for more than one year. Obligations under capital leases as of November 30, 2007, consisted of $0.4 million classified as current portion of long-term debt and $27.3 million classified as long-term debt. 11. Accumulated Other Comprehensive Loss Effective March 1, 2007, changes in the funded status of our retirement plans are recognized in accumulated othercomprehensive loss (“AOCL”).There was no AOCL for the nine months ended November 30, 2006.Changes in each component of AOCL for the nine months ended November 30, 2007, net of income taxes, are presented below. (In thousands) Unrecognized Actuarial Losses Unrecognized Prior Service Cost Total Accumulated Other Comprehensive Loss Balance as of February 28, 2007 $ 20,094 $ 238 $ 20,332 Amortization expense (1,503 ) (74 ) (1,577 ) Balance as of November 30, 2007 $ 18,591 $ 164 $ 18,755 12. Contingencies On
